 

Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

THIS AGREEMENT, effective as of February 19, 2002 (the “Date of Grant”), is
entered into by and between Nash-Finch Company, a Delaware corporation (the
“Company”), and Ron Marshall (the “Grantee”).

 

                A.  The Company has adopted the Nash Finch Company 2000 Stock
Incentive Plan (the “Plan”) authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant certain types of incentive awards to
employees and non-employee directors, consultants and independent contractors of
the Company and its Subsidiaries (as defined in the Plan).

 

                B.  The Company desires to provide the Grantee with the
opportunity to acquire or increase the Grantee’s proprietary interest in the
Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Restricted Stock Award (as defined in the Plan).

 

                Accordingly, the parties agree as follows:

 

1.             Grant of Restricted Stock Award.

 

                The Company hereby grants to the Grantee a Restricted Stock
Award of 50,000 shares (the “Restricted Stock Award Shares”) of the Company’s
common stock, $1.66-2/3 par value (the “Common Stock”), according to the terms
and subject to the conditions hereinafter set forth and as set forth in the
Plan.

 

2.             Share Restrictions.

 

                2.1           Restriction and Forfeiture.  The Grantee’s right
to retain the Restricted Stock Award Shares and any Dividend Proceeds (as
defined below) related thereto will be subject to the Grantee remaining in the
continuous employ or service of the Company through February 19, 2007.

 

                2.2           Vesting of Restricted Stock Award Shares.  The
forfeiture restrictions provided for herein (the “Forfeiture Restrictions”)
shall lapse, and the Grantee shall become vested in the Restricted Stock Award
Shares in five respective installments on the anniversary of the Date of Grant
in each of the years 2003 through 2007, inclusive (each, the “Vesting Date”), as
follows:

 

Vesting Date

 

Number of Shares

 

 

 

 

 

February 19, 2003

 

10,000

 

February 19, 2004

 

10,000

 

February 19, 2005

 

10,000

 

February 19, 2006

 

10,000

 

February 19, 2007

 

10,000

 

 

--------------------------------------------------------------------------------


 

 

                2.3           Vesting Date Cash Awards.  Within 30 days
following each Vesting Date, the Company shall pay a cash award to the Grantee
in an amount equal to forty percent (40%) of the Fair Market Value (as defined
in the Plan), as of such Vesting Date, of the Restricted Stock Award Shares as
to which the Forfeiture Restrictions lapse on the applicable Vesting Date (each,
a “Cash Award”).

 

                2.4           Termination of Employment or Other Service.

 

                                (a)           Termination Due to Death,
Disability or Retirement.

 

(i)            In the event the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death or Disability (as
defined in the Plan), all unvested Restricted Stock Award Shares then held by
the Grantee will become fully vested and a Cash Award will be paid.

 

(ii)           In the event the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated by reason of Retirement (as defined
in the Plan), all unvested Restricted Stock Award Shares then held by the
Grantee will continue to vest in the manner provided in Section 2.2 hereof and
Cash Awards will be paid in the manner proved in Section 2.3 hereof.

 

(b)           Termination for Reasons Other Than Death, Disability or
Retirement.  In the event that the Grantee’s employment or other service with
the Company and all Subsidiaries is terminated prior to February 19, 2007 for
any reason other than death, Disability or Retirement, all rights of the Grantee
under the Plan and this Agreement will immediately terminate without notice of
any kind, and all Restricted Stock Award Shares then held by the Grantee that
have not vested will be terminated and forfeited and no further Cash Awards will
be paid; provided, however, that if such termination is due to any reason other
than voluntary termination by the Grantee or termination by the Company for
“cause” (as defined in the Plan), the Committee may, in its sole discretion and
without obligation to exercise such discretion, and in such manner as the
Committee may determine, cause Restricted Stock Award Shares to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service.

 

2

--------------------------------------------------------------------------------


 

                2.5           Change in Control.

 

(a)           Impact of Change in Control.  If a Change in Control (as defined
in the Plan) of the Company occurs, this Restricted Stock Award, if it has been
outstanding for more than six months, will become immediately fully vested and
non-forfeitable, regardless of whether the Grantee remains in the employ or
other service of the Company.

 

(b)           Limitation on Change in Control Payments.  Notwithstanding
anything in this Section 2.5 to the contrary, if, with respect to the Grantee,
acceleration of the vesting of this Restricted Stock Award (which acceleration
could be deemed a “payment” within the meaning of Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”)), together with any other
payments which the Grantee has the right to receive from the Company or any
corporation which is a member of an “affiliated group” (as defined in Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the payments
to the Grantee as set forth herein will be reduced to the largest amount as will
result in no portion of such payments being subject to the excise tax imposed by
Section 4999 of the Code; provided, however, that if the Grantee is subject to a
separate agreement with the Company that expressly addresses the potential
application of Sections 280G or 4999 of the Code (including, without limitation,
that “payments” under such agreement or otherwise will be reduced, that the
Grantee will have the discretion to determine which “payments will be reduced,
that such “payments” will not be reduced or that such “payments” will be
“grossed up” for tax purposes), then this Section 2.5(b) will not apply, and any
“payments” to the Grantee pursuant to Section 2.5(a) of this Agreement will be
treated as “payments” arising under such separate agreement.

 

3.             Issuance of Restricted Stock Award Shares.

 

                3.1           Rights as a Stockholder; Transferability.  The
Grantee will, as soon as practicable after the Date of Grant, be recorded on the
books of the Company as the owner of the Restricted Stock Award Shares, and the
Company will issue five duly issued and executed stock certificates evidencing
the Restricted Stock Award Shares.  The Grantee will have all voting dividend,
liquidation and other rights with respect to the Restricted Stock Award Shares
in accordance with their terms upon becoming the holder of record of such
Restricted Stock Award Shares; provided, however, that prior to the termination
of the Forfeiture Restrictions, such Restricted Stock Award Shares will not be
assignable or transferable by the Grantee, either voluntarily or involuntarily,
and may not be subjected to any lien, directly or indirectly, by operation of
law or otherwise.  Any attempt to transfer, assign or encumber the Restricted
Stock Award Shares other than in accordance with this Agreement and the Plan
will be null and void, and all Restricted Stock Award Shares will immediately be
forfeited to the Company.

 

3

--------------------------------------------------------------------------------


 

                3.2           Enforcement of Forfeiture Restrictions.  To
enforce the Forfeiture Restrictions, the Committee may place a legend on the
stock certificates evidencing the Restricted Stock Award Shares that refers to
the Forfeiture Restrictions and may require the Grantee to keep such stock
certificates, together with stock powers executed in blank, in the custody of
the Company or its transfer agent until the Forfeiture Restrictions have
terminated.

 

                3.3           Dividend Proceeds.  Until the termination of the
Forfeiture Restrictions, any and all dividends or distributions paid with
respect to the Restricted Stock Award Shares, including stock dividends or
distributions in kind, the proceeds of any stock split or the proceeds resulting
from any changes or exchanges described in Section 4 of this Agreement, but
excluding ordinary cash dividends paid generally with respect to shares of
Common Stock, will be deemed to be “Dividend Proceeds” and will be subject to
the Forfeiture Restrictions and other obligations provided for herein to the
same extent as the Restricted Stock Award Shares to which such Dividend Proceeds
relate.  The Committee may, however, in its sole discretion elect to distribute
such Dividend Proceeds to the Grantee as they are made, retain and hold such
Dividend Proceeds subject to the Forfeiture Restrictions and other obligations
provided for herein or cause such Dividend Proceeds to be paid to the Company
pursuant to Section 8 of this Agreement in order to satisfy any federal, state
or local withholding or other employment-related tax requirements attributable
to such Dividend Proceeds or the Grantee’s acquisition of the Restricted Stock
Award Shares or the termination of the Forfeiture Restrictions applicable to the
Restricted Stock Award Shares.

 

4.             Adjustments.

 

                In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering or divestiture (including a spin-off) or
any other change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation), in order to
prevent dilution or enlargement of the rights of the Grantee, will make
appropriate adjustments (which determination will be conclusive) as to the
number and kind of securities subject to this Agreement.

 

5.             Rights of Grantee.

 


5.1           EMPLOYMENT OR SERVICE.  NOTHING IN THIS AGREEMENT WILL INTERFERE
WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE
THE EMPLOYMENT OR OTHER SERVICE OF THE GRANTEE AT ANY TIME, NOR CONFER UPON THE
GRANTEE ANY RIGHT TO CONTINUE IN THE EMPLOY OR OTHER SERVICE OF THE COMPANY OR
ANY SUBSIDIARY AT ANY PARTICULAR POSITION OR RATE OF PAY OR FOR ANY PARTICULAR
PERIOD OF TIME.


5.2           RIGHTS AS A SHAREHOLDER.  THE GRANTEE WILL HAVE NO RIGHTS AS A
SHAREHOLDER UNTIL THE GRANTEE BECOMES THE HOLDER OF RECORD OF THE RESTRICTED
STOCK AWARD SHARES.  NO

4

--------------------------------------------------------------------------------


 


ADJUSTMENT WILL BE MADE FOR ORDINARY CASH DIVIDENDS, DIVIDEND PROCEEDS OR ANY
OTHER RIGHTS AS TO WHICH THERE IS A RECORD DATE PRECEDING THE DATE THE GRANTEE
BECOMES THE HOLDER OF RECORD OF THE RESTRICTED STOCK AWARD SHARES.


5.4           BREACH OF CONFIDENTIALITY OR NON-COMPETE AGREEMENTS. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR THE PLAN TO THE CONTRARY, AND IN
ADDITION TO THE TERMS SET FORTH IN SECTION 6.3 OF THIS AGREEMENT, IN THE EVENT
THAT THE GRANTEE MATERIALLY BREACHES THE TERMS OF ANY CONFIDENTIALITY OR
NON-COMPETE AGREEMENT ENTERED INTO WITH THE COMPANY OR ANY SUBSIDIARY, INCLUDING
BUT NOT LIMITED TO THOSE PROVIDED FOR IN SECTION 6 OF THIS AGREEMENT, WHETHER
SUCH BREACH OCCURS BEFORE OR AFTER TERMINATION OF THE GRANTEE’S EMPLOYMENT OR
OTHER SERVICE WITH THE COMPANY OR ANY SUBSIDIARY, THE COMMITTEE IN ITS SOLE
DISCRETION MAY IMMEDIATELY TERMINATE ALL RIGHTS OF THE GRANTEE UNDER THE PLAN
AND THIS AGREEMENT WITHOUT NOTICE OF ANY KIND.

6.             Grantee Covenants.

6.1           Competitive Activities.  Grantee agrees that in the event he
voluntarily terminates his employment or service to the Company prior to
February 19, 2008, he will not, without the prior written consent of the
Company:

(a)        alone or in any capacity (other than by way of holding shares listed
on a stock exchange in a number not exceeding five percent of the outstanding
class or series so listed) with any other person or entity, directly or
indirectly engage in competition with the Company or any Subsidiary, in
association with or as an officer, director, employee, principal, agent or
consultant of any of the peer group companies named, for cumulative total
stockholder return comparison purposes, in the Company’s proxy statements issued
in the years 2002 through 2007, inclusive, for a period ending one year after
the date of termination or on February 19, 2008, whichever is earlier; or

(b)       directly or indirectly, solicit for employment, employ or attempt to
employ any employee of the Company or any Subsidiary for a period of one year
from the date of termination.

6.2           Remedies for Breach.  In the event of a breach of either of the
covenants set forth in Section 6.1 of this Agreement, then in either such event,
the Grantee shall forfeit all vested Restricted Stock Award Shares and any
Dividend Proceeds related thereto to the Company, and shall immediately transfer
and assign to the Company all such vested Restricted Stock Award Shares and any
Dividend Proceeds related thereto, or the equivalent number or value thereof;
and, in addition to any other legal remedies as may be available to it, the
Company shall be entitled to an immediate injunction from a court of competent
jurisdiction to prevent the continuation of the breach without further having to
show damage.

5

--------------------------------------------------------------------------------


 


7.             SECURITIES LAW AND OTHER RESTRICTIONS.


NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, THE COMPANY
WILL NOT BE REQUIRED TO ISSUE, AND THE GRANTEE MAY NOT SELL, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF, ANY RESTRICTED STOCK AWARD SHARES, UNLESS (A) THERE IS IN
EFFECT WITH RESPECT TO THE RESTRICTED STOCK AWARD SHARES A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
OR FOREIGN SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION, AND (B) THERE
HAS BEEN OBTAINED ANY OTHER CONSENT, APPROVAL OR PERMIT FROM ANY OTHER
REGULATORY BODY WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS NECESSARY OR
ADVISABLE.  THE COMPANY MAY CONDITION SUCH ISSUANCE, SALE OR TRANSFER UPON THE
RECEIPT OF ANY REPRESENTATIONS OR AGREEMENTS FROM THE PARTIES INVOLVED, AND THE
PLACEMENT OF ANY LEGENDS ON CERTIFICATES REPRESENTING RESTRICTED STOCK AWARD
SHARES, AS MAY BE DEEMED NECESSARY OR ADVISABLE BY THE COMPANY IN ORDER TO
COMPLY WITH SUCH SECURITIES LAW OR OTHER RESTRICTIONS.


8.             WITHHOLDING TAXES.


THE COMPANY IS ENTITLED TO (A) WITHHOLD AND DEDUCT FROM FUTURE WAGES OF THE
GRANTEE, OR CAUSE TO BE PAID TO THE COMPANY OUT OF DIVIDEND PROCEEDS (OR FROM
OTHER AMOUNTS THAT MAY BE DUE AND OWING TO THE GRANTEE FROM THE COMPANY), OR
MAKE OTHER ARRANGEMENTS FOR THE COLLECTION OF, ALL LEGALLY REQUIRED AMOUNTS
NECESSARY TO SATISFY ANY FEDERAL, STATE OR LOCAL WITHHOLDING AND
EMPLOYMENT-RELATED TAX REQUIREMENTS ATTRIBUTABLE TO THE ACQUISITION OF THE
RESTRICTED STOCK AWARD SHARES, THE RECEIPT OF DIVIDENDS OR DISTRIBUTIONS ON THE
RESTRICTED STOCK AWARD SHARES OR THE TERMINATION OF THE FORFEITURE RESTRICTIONS
APPLICABLE TO THE RESTRICTED STOCK AWARD SHARES, OR (B) REQUIRE THE GRANTEE
PROMPTLY TO REMIT THE AMOUNT OF SUCH WITHHOLDING TO THE COMPANY.  IN THE EVENT
THAT THE COMPANY IS UNABLE TO WITHHOLD SUCH AMOUNTS, FOR WHATEVER REASON, THE
GRANTEE AGREES TO PAY TO THE COMPANY AN AMOUNT EQUAL TO THE AMOUNT THE COMPANY
WOULD OTHERWISE BE REQUIRED TO WITHHOLD UNDER FEDERAL, STATE OR LOCAL LAW.


9.  SUBJECT TO PLAN.

The Restricted Stock Award and the Restricted Stock Award Shares granted and
issued pursuant to this Agreement have been granted and issued under, and are
subject to the terms of, the Plan.  The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and the Grantee, by execution of
this Agreement, acknowledges having received a copy of the Plan.  The provisions
of this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.


10.  MISCELLANEOUS.


10.1         BINDING EFFECT.  THIS AGREEMENT WILL BE BINDING UPON THE HEIRS,
EXECUTORS, ADMINISTRATORS AND SUCCESSORS OF THE PARTIES TO THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


10.2         GOVERNING LAW.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH THE PLAN AND GOVERNED BY THE
LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS. 
ANY LEGAL PROCEEDING RELATED TO THIS AGREEMENT WILL BE BROUGHT IN AN APPROPRIATE
MINNESOTA COURT, AND THE PARTIES TO THIS AGREEMENT CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE COURT FOR THIS PURPOSE.


10.3         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN SET FORTH THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES TO THIS AGREEMENT WITH RESPECT TO THE
GRANT AND EXERCISE OF THIS RESTRICTED STOCK AWARD AND THE ADMINISTRATION OF THE
PLAN AND SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS, PLANS AND UNDERSTANDINGS
RELATING TO THE GRANT AND EXERCISE OF THIS RESTRICTED STOCK AWARD AND THE
ADMINISTRATION OF THE PLAN.


10.4         AMENDMENT AND WAIVER.  OTHER THAN AS PROVIDED IN THE PLAN, THIS
AGREEMENT MAY BE AMENDED, WAIVED, MODIFIED OR CANCELED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES TO THIS AGREEMENT OR, IN THE CASE OF A
WAIVER, BY THE PARTY WAIVING COMPLIANCE.

10.5         Severability.  Whenever possible, each provision of this Agreement
will be interpreted so that it is valid under the applicable law.  If any
provision of this Agreement is to any extent invalid under the applicable law,
that provision will still be effective to the extent it remains valid.  The
remainder of this Agreement will also continue to be valid, and the entire
Agreement will continue to be valid in other jurisdictions.

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

 

NASH FINCH COMPANY

 

 

 

 

 

 

 

 

ATTEST:

 

By:

 

 

 

 

 

 

 

Its:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

By execution of this Agreement,

 

GRANTEE

the Grantee acknowledges having

 

 

 

received a copy of the Plan.

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Name and Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------